Citation Nr: 9928862	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-01 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1974 to 
September 1975.  

This appeal arose from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a nervous condition, 
claimed as schizophrenia.  

In February 1999 the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted and 
reopened the veteran's claim.  The appeal was remanded for 
additional factual development.  A VA examination was 
performed and the case was returned to the Board for 
appellate review.  

The Board notes that in early 1999 the representative raised 
the issue of entitlement to service connection for 
pseudofolliculitis.  This issue has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claim of entitlement to service connection for 
schizophrenia is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for any complaints of or 
treatment for psychological symptoms designated as such.  In 
1975 self-inflicted fatigue was diagnosed.  According to the 
discharge physical examination report from July 1975 the 
veteran was to be administratively discharged.  The service 
medical records show that the discharge was for inability to 
shave due to pseudofolliculitis barbae.  The veteran's DD-214 
showed no foreign or sea service.  

The veteran's original claim for entitlement to service 
connection for a psychiatric disability, claimed as a 
"nervous condition, hearing [and] seeing things" was 
received in April 1995.  In that claim, he asserted a date of 
onset of 1974 to 1975.  

The veteran was admitted for VA treatment for substance abuse 
treatment in September 1994.  Records from September 1994 
note that the veteran reported being nervous and having pain 
from a gunshot wound to the left upper abdomen during a 
personal fight in service.  There was no history of prior VA 
treatment or other prior history.  

In another report by a staff psychologist from September 1994 
the veteran reported symptoms including depressed mood, 
crying spells, and feelings of despair.  He reported that he 
was shot during a riot on base in the Philippines.  

The veteran was referred for vocational rehabilitation 
services.  In October 1994, the vocational rehabilitation 
therapist noted inappropriate behaviors and special problems 
during the interview.  These were not specified.  

The veteran underwent a psychiatric evaluation in March 1995.  
He reported that he felt stressed" and "depressed" over 
finances and added that he "worries a lot."  He also 
claimed drug and alcohol abuse and "flashbacks" to the 
military.  He denied any psychiatric history and any family 
psychiatric history.  
The veteran then reported nightmares of military time in 
Okinawa from 1974 to 1975, and flashbacks for years of mines 
going off.  He also stated that he had auditory 
hallucinations such as "help me" and "what are you doing 
today," and visual hallucinations of three shadows and a 
police officer.  He reported the last visual hallucination 
was five months before.  Auditory hallucinations had 
reportedly occurred for months.  On examination, the 
veteran's affect was normal and there was no evidence of 
delusions or preoccupations.  There was a history of 
hallucinations.  There was no assessment of schizophrenia.  

In a report from April 1995, the veteran reported trauma from 
military experiences.  He claimed that he diffused land 
mines.  

In May 1995, the veteran submitted a letter identifying VA 
treatment in 1994 and 1995.  He claimed to have had "mental 
health problems" on active duty for which he was referred by 
the chaplain to a doctor.  

In August 1995 the veteran was admitted again for VA 
substance abuse treatment.  He denied hallucinations.  The 
diagnosis was cocaine dependence, alcohol dependence, and 
substance induced mood disorder, depressed type, resolved.  

The veteran was readmitted in October 1995.  He denied 
symptoms including hallucinations, and denied a family or 
personal psychiatric history aside from substance use.  
Mental status examination was essentially the same as on his 
previous admission.  The impression was the same.  

The veteran was hospitalized again through VA from December 
1995 to January 1996.  The diagnosis was substance induced 
hallucinosis and polysubstance abuse.  The veteran reported 
that he had to leave a fellow soldier wounded in combat.  He 
reported almost constant auditory and visual hallucinations 
since 1975, when he served in Vietnam.  In an associated 
report from January 1996 it was reported that symptoms of 
psychosis started during the veteran's term of active duty in 
the Philippines.  The veteran reported that he had auditory 
and visual hallucinations but there was no evidence that the 
veteran was responding to internal stimuli.  


In January 1996, the veteran filed a statement in the nature 
of a claim for entitlement to service connection for 
schizophrenia.  He claimed that the onset date of 
schizophrenia was in 1976.  He also claimed that he incurred 
a gunshot wound in Vietnam in 1974.  

Entitlement to service connection for a gunshot wound was 
denied as not well grounded in February 1996.  It was noted 
that not only did service records not show a gunshot wound, 
but they also did not show service in Vietnam.  

In a report from April 1996 the veteran reported that he did 
not serve in combat but had to maneuver mine fields in 
Vietnam after the conflict ended.  He reported that he 
observed several people being blown up.  He also reported 
that he served in Special Forces in the Philippines and 
observed atrocities.  He maintained that he had audio and 
visual hallucinations at the time of the interview but he did 
not appear distracted or agitated and he conversed without 
hesitation or difficulty.  He was alert and oriented and his 
attention and memory were good.  

VA treatment records from early June 1996 note that the 
veteran was placed on haloperidol for auditory and visual 
hallucinations.  In September 1996 he reported a feeling of 
someone touching him during his sleep.  Further evaluation 
was felt to be warranted.  

In September 1996, the veteran was provided with a VA general 
and neurological examination.  He reported that he suffered a 
gunshot wound to the abdomen in 1974 while fighting 
guerillas.  He also outlined a number of physical problems.  
He told the examiner that he had been followed for mental 
problems with visual and auditory hallucinations since 
December 1995.  He reported that he was diagnosed with 
schizophrenia while hospitalized.  He stated that he had 
continuous nightmares and hallucinations.  

The examiner noted that he reviewed records showing prior 
treatment for cocaine dependence, substance induced mood 
disorder, and substance induced hallucinations.  However, he 
did not find the diagnosis of schizophrenia on the discharge 
summary.  The examiner diagnosed a mental problem claimed as 
schizophrenia that according to his discharge summary was 
diagnosed as substance induced hallucinations.  

A psychological testing report from October 1996 noted an 
impression of paranoid type schizophrenia.  The veteran 
reported legal and nervous problems in service.  He also 
reported that he was involved in combat while serving with 
the Marines.  

A note from November 1996 indicated that the veteran was 
continuing to have vivid hallucinations including a tactile 
hallucination of someone shaking him or brushing his arm.  He 
also reported awaking to see his left arm as a three digit 
"alien arm" and watched as thigh hair ascended up his hand 
and forearm.  On his other arm he saw warts that were 
pulsating.  

The impression after examination was that the veteran had 
both positive and negative symptoms of schizophrenia, which 
historically began 20 years before.  He reported that he 
"fought off" his symptoms and tried to maintain a normal 
life, but began declining steadily with increasing social 
isolation and decreasing vocational functioning until he 
stopped working three years before.  Psychiatric testing 
confirmed paranoid schizophrenia as a likely diagnosis.  He 
was also suffering with mild to moderate depression.  

A July 1997 report was received.  This report was from the 
same VA physician, Dr. C.T., who authored the November 1996 
treatment note.  The examiner noted "history taking 
revealed" a history of hallucinations "dating back 
approximately 20 years or so."  The examiner wrote that the 
veteran had reportedly "been experiencing both auditory and 
visual hallucinations as well as paranoid ideation dating 
back to the mid-1970's."  

The examiner added that when the symptoms would appear, the 
veteran would "fight them off" by trying to refocus and 
concentrate on other things.  However, over time this became 
impossible.  The hallucinations became more intrusive and 
more difficult to ignore.  He would not talk to others about 
his symptoms because he feared ridicule and others thinking 
that he was "crazy."  The doctor provided a diagnosis of 
schizophrenia.  

In April 1999, the veteran underwent another VA psychiatric 
examination.  The examiner reviewed the claims folder and 
electronic notes.  The veteran reported ongoing 
hallucinations in the form of voices.  He asserted that 
hallucinations began in 1975 but the examiner found nothing 
in the records supporting that he actually had 
hallucinations.  There were no records supporting his claim 
of psychotic behavior as early as 1976.  The examiner also 
noted several inconsistencies between the veteran's history 
and other evidence of record and emphasized that the veteran 
was not an entirely reliable historian.  The veteran reported 
that he was struck with a rifle butt in service but this was 
not found in his service records.  The veteran reported that 
he served in the Philippines but the examiner noted that the 
DD-214 did not reflect overseas service.  The veteran 
reported psychiatric treatment in service but this was not 
shown in the service records.  

The examiner noted that the veteran was on psychotropic 
medications and the veteran reported that earlier that day he 
heard voices telling him to get off of a bus and jump off a 
bridge but he was able to resist the voices.  After a mental 
status examination, the examiner provided diagnoses of 
paranoid schizophrenia in partial remission with medications 
and polysubstance abuse in sustained remission.  It was noted 
that the veteran described positive symptoms including 
delusions and hallucinations, and negative symptoms such as 
flattened affect.  

The examiner stated that the etiology of the schizophrenia 
was a combination of his genetic makeup and his environmental 
influences in his life from prenatal health to multiple 
substance abuse.  The examiner stated that in his opinion, 
schizophrenia was not related to his period of service.  
Although the veteran claimed a relationship, there was no 
evidence of psychotic illness prior to 1994.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  


When the disease identity is established there is no 
requirement of evidentiary showing of continuity. Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A psychosis to include schizophrenia may be presumed as 
incurred in service if manifest to a compensable degree 
within a year after service.  38 C.F.R. §§ 3.307, 3.309 
(1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  






The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) cert. denied, 118 S.Ct. 2348 (1998); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  




In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court concluded that the Secretary, by regulation, 
Manual, and/or Compensation and Pension (C&P) policy cannot 
eliminate the condition precedent placed by Congress upon the 
inception of his duty to assist.  Absent the submission and 
establishment of a well-grounded claim, the Court held that 
the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

As an initial matter, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was implicitly held that 
new and material evidence can be presented even though a 
claim is not well grounded.  See also Elkins v. West, 12 Vet 
App 209 (1999).  Therefore, although the Board previously 
reopened the veteran's claim, the Board must first determine 
whether the claim is well grounded before proceeding to the 
merits of the appeal or performing any factual development.  
See Winters v. West, 12 Vet App 203 (1999);  Epps;  Morton.  

With regard to the veteran's claim for service connection for 
schizophrenia, the Board's review of the evidentiary record 
discloses that although the veteran has a current diagnosis 
of schizophrenia, schizophrenia was not shown in service or 
for many years thereafter, and the entire evidentiary record 
is devoid of a competent medical nexus between schizophrenia 
and the veteran's active service.  The claim is therefore not 
well grounded.  

The crucial question to the disposition of the veteran's 
appeal is whether there is competent evidence to establish a 
nexus between the veteran's current schizophrenia and 
service; or whether there is appropriate evidence to 
establish that the veteran's schizophrenia was manifest to 
compensable degree within a year after service.  
Schizophrenia is a psychosis and therefore a presumption of 
service incurrence may arise if the disease is manifest to a 
compensable degree within a year after service.  See 
38 C.F.R. §§ 3.307, 3.309.  

There is little evidence of record on the question of 
etiology and the only specific medical opinion weighs against 
the veteran's appeal.  The VA psychiatrist who performed the 
April 1999 VA examination offered a detailed medical opinion 
to the effect that the veteran's schizophrenia did not have 
its inception in service or within a year thereafter, and 
that there was no evidence of psychosis until many years 
after service.  

Records from the veteran's VA hospitalization from December 
1995 to January 1996 note that the veteran's symptoms 
historically started during the veteran's active duty in 
1975.  There are also medical statements from Dr. C.T. in 
1996 and 1997 that historically, the veteran had experienced 
hallucinations and paranoid ideation for approximately 20 
years before, or since the "mid-1970's."  However, the 
doctors issuing those reported stopped short of offering any 
actual opinion that the veteran's current disease had it's 
onset during the veteran's service or within one year 
thereafter.  

Since there is no evidence of record in service or for many 
years thereafter showing treatment for psychotic symptoms 
(and because the records state so explicitly) it is clear 
that these medical statements are no more than a restatement 
of the veteran's medical history unenhanced by any additional 
medical comment.  Therefore these statements do not 
constitute "competent medical evidence" of the matters 
stated by way of history - in this case, that the veteran's 
current schizophrenia in fact existed in service or within a 
year thereafter.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Furthermore, medical evidence is not presumptively credible 
if based on inaccurate factual premise or history.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The veteran's account or 
history of hallucinations since service is not supported by 
the other evidence of record.  

While evidence is in general deemed credible for purposes of 
determining well groundedness of claims, evidence need not be 
presumed credible if inherently incredible.  See Robinette; 
King.  See also e.g. Samuels v. West, 11 Vet. App. 433 
(1998).  In Samuels, a veteran's reports of combat experience 
were found to be fictitious and therefore inherently 
incredible.  

The Board finds that the veteran's testimony regarding the 
onset of his symptoms is inherently incredible because not 
only is there a complete lack of any other evidence of record 
to corroborate that he indeed had auditory, visual or other 
hallucinations in service or within a year thereafter, the 
veteran has also made numerous statements to treatment 
providers since filing his claim that simply have no apparent 
basis in fact, and at times event contradict other statements 
made by him.  In fact there is little evidence corroborating 
that the veteran has current hallucinations.  A few treatment 
providers have noted that there is no evidence that the 
veteran is distracted by, or responding to, internal stimuli.  

As for the veteran's statements to treatment providers, he 
has claimed service in the Philippines, Vietnam and Okinawa, 
but this is not corroborated by his service records or DD-
214.  He also reported that he was in combat in the Marines 
and on one occasion recalled having had to leave a fellow 
soldier wounded in combat.  On another occasion, the veteran 
told a treatment provider that he was not in combat but had 
to navigate minefields in Vietnam after the conflict ended 
and added that he witnessed people being blown up.  He also 
reported that he had to diffuse mines in service, and told 
providers that he was in the Special Forces in the 
Philippines and witnessed atrocities there.  None of these 
assertions is verified in the service records and the 
veteran's DD-214 shows no foreign or sea service.  

There is no indication of awards or decorations indicative of 
combat and there is no reference to service in Special 
Forces.  The DD-214 shows a military title of combat engineer 
with an associated civilian occupational title of carpenter.  

The veteran also reported being shot in service.  At various 
times he reported that he was shot during a riot in the 
Philippines, that he was shot fighting guerillas in the 
Philippines, and that he was shot during a personal fight in 
service.  There is no indication of a gunshot wound in 
service records and there is no indication of such a wound on 
his DD-214.  Entitlement to service connection for a gunshot 
wound was denied in January 1996.  

In essence, the veteran's claim is based solely on his lay 
opinion that schizophrenia was incurred in service.  While a 
lay person may report his symptomatology, he does not have 
the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for schizophrenia must be denied as not well 
grounded.  

As the claim for service connection for schizophrenia is not 
well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.  

It is noted that when the RO initially denied the veteran's 
claim for a "nervous condition" in September 1995, the 
claim was found to be not well grounded.  In April 1996 the 
claim for entitlement to service connection for a mood 
disorder claimed as a psychosis was denied, apparently on the 
merits.  Thereafter the issue has been phrased as whether new 
and material evidence has been submitted.  

To the extent that the Board, in finding this claim not well 
grounded, has considered and denied the appellant's claim on 
a ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
schizophrenia.

As the claim is not well grounded there is no duty to assist.  
See Epps; Morton.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well-grounded claim, 
and informed the veteran that he could submit additional 
evidence in support of his claim.  The veteran has not 
indicated the existence of any post service medical evidence 
that has not already been requested and/or obtained that 
would well ground his claim.  McKnight;  Epps.  


ORDER

The veteran having not submitted a well-grounded claim of 
entitlement to service connection for schizophrenia, his 
appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

